Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 1 of 44 PageID #: 696




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION



UNITED STATES OF AMERICA,                          CR. 17-50033-JLV


                  Plaintiff,
                                                  JURY INSTRUCTIONS
     vs.

                                                      REDACTED
STANLEY PATRICK WEBER,

                  Defendant.



                               TABLE OF CONTENTS
NO. 1 - ROLE OF INSTRUCTIONS                                                2
NO. 2 - DUTY OF JURORS                                                      3
NO. 3 - DESCRIPTION OF THE OFFENSES                                         4
NO. 4 - COUNT 1: AGGRAVATED SEXUAL ABUSE                                    5
NO. 5 - COUNT 2: AGGRAVATED SEXUAL ABUSE                                    7
NO.6 - COUNT 3: AGGRAVATED SEXUAL ABUSE                                     9
NO. 7 - COUNT 4; AGGRAVATED SEXUAL ABUSE                                   11
NO. 8 - COUNT 5: SEXUAL ABUSE                                              13
NO. 9 - COUNT 6: SEXUAL ABUSE OF A MINOR                                   15
NO. 10 - COUNT 7: SEXUAL ABUSE OF A MINOR                                  17
NO. 11 - COUNT 8: SEXUAL ABUSE OF A MINOR                                  19
NO. 12 - COUNT 9: SEXUAL ABUSE OF A MINOR                                  21
NO. 13 - COUNT 10: AGGRAVATED SEXUAL ABUSE                               ..23
NO. 14 - COUNT 11: SEXUAL ABUSE OF A MINOR                                 25
NO. 15 - ATTEMPT                                                           27
NO. 16 - PROOF OF INTENT AND KNOWLEDGE           ,                         28
NO. 17 - PRESUMPTION OF INNOCENCE AND BURDEN OF PROOF                      29
NO. 18 - REASONABLE DOUBT                                                  30
NO. 19 - DEFINITION OF EVIDENCE                                            31
NO. 20 - CREDIBILITY OF WITNESSES                                          33
NO. 21 - IMPEACHMENT                                                       34
NO. 22 - STATEMENT BY THE DEFENDANT                                        35
NO. 23 - BENCH CONFERENCES AND RECESSES                                    36
NO. 24 - OBJECTIONS                                                        37
NO. 25 - NOTE TAKING                                                       38
NO. 26 - MEDIA AND TECHNOLOGY                                              39
NO. 27 - CONDUCT OF THE JURY DURING TRIAL                                  42
NO. 28 - OUTLINE OF THE TRIAL                                              44
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 2 of 44 PageID #: 697




                             INSTRUCTION NO. 1 -


                           ROLE OF INSTRUCTIONS


      Members of t±ie jury, I will take a few minutes to give you the

instructions about this case and about your duties as jurors. At the end of

the trial, I will give you further instructions. I may also give you instructions

during the trial. These instructions explain the law that applies to this case.

Unless I specifically tell you otherwise, all instructions, both those I give you

now and those I will give you later, are equally binding on you and must be

followed.   Consider these instructions with all written and oral instructions

given to you during and at the end of the trial and apply them to the facts of

the case. You must consider my instructions as a whole and not single out

some instructions and ignore others.
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 3 of 44 PageID #: 698




                     INSTRUCTION NO. 2- DUTY OF JURORS


      This is a criminal case brought by the United States government against

the defendant, Stanley Patrick Weber. Mr. Weber is charged with 5 counts of
                                                                                I


aggravated sexual abuse, 1 count of sexual abuse and 5 counts of sexual

abuse of a minor. Your duty is to decide from the evidence whether Mr. Weber

is not guilty or guilty of the offenses charged against him.

      You will find the facts from the evidence presented in court. "Evidence"

is defined in Instruction No. 19. You are entitled to consider that evidence in

light of your o-wn observations and experiences. You.may use reason and

common sense to draw conclusions from facts established by the evidence.

You are the sole judges of the facts, but you must follow the law as stated in

my instructions, whether you agree with the law or not. You will then apply

the law to the facts to reach your verdict.

      It is vital to the administration ofjustice that each of you faithfully

perform your duties as jurors. Do not allow sympathy or prejudice to

influence you. ^ The law demands of you a just verdict based solely on the

evidence, your common sense, and the law as I give it to you. Do not take

anything I may say or do during the trial as an indication of what I think about

the evidence or what I think your verdict should be. Do not conclude from any

ruling or comment I may make that I have any opinion on how you should

decide the case.

      Please remember only Mr. Weber, not anyone else, is on trial here. Also,

remember Mr. Weber is on trial only for the offenses charged against him, not

for anything else.
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 4 of 44 PageID #: 699




                             INSTRUCTION NO. 3-


                      DESCRIPTION OF THE OFFENSES


      An offense consists of "elements" which the government must prove

beyond a reasonable doubt in order to convict a defendant of that offense. To

help you follow the evidence, I will give you the elements of the offenses

charged in the indictment. However, I must first explain some preliminary

matters.


      The charges against Mr. Weber are set out in an indictment. An

indictment is simply an accusation. It is not evidence of anything. Mr. Weber

pled not guilty to the charges brought against him. Mr. Weber is presumed to

be innocent unless and until the government proves, beyond a reasonable

doubt, each element of the offenses charged.

      The indictment charges the offenses were committed "on or about"

certain dates. The government does not have to prove with certainty the exact

date of an offense charged.. It is sufficient if the evidence establishes that an

offense occurred within a reasonable time of the date alleged in the indictment.

I will now give you the elements for the offenses charged in the indictment.

      Keep in mind that each count charges a separate offense. You

must consider each count separately and return a separate verdict for

each count.
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 5 of 44 PageID #: 700




                             INSTRUCTION NO. 4-


                   COUNT 1: AGGRAVATED SEXUAL ABUSE


        Count 1 of the indictment charges that on or about between April 25,

2002, and April 24, 2003, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act, to wit: intentional contact between the hand

and penis, and under the clothes and with the intent to abuse, humiliate,

harass, degrade, and arouse and gratify the sexual desire of any person, with

F.G., an Indian person and a person who had not attained the age of 12 years.

        Elements


        For you to find Mr. Weber guilty of the offense of aggravated sexual

abuse as charged in Count 1 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

        One, on or about between April 25, 2002, and April 24, 2003, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

E.G.;

        As used in this instruction, the term "sexual act" means intentional
        contact between the hand and penis, under the clothing and with
        the intent to abuse, humiliate, harass, degrade or arouse or gratify
        the sexual desire of any person.

        Two, at the time of the sexual act F.G. had not attained the age of

12 years;
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 6 of 44 PageID #: 701




      Three, F.G. is an Indian person; and

      Four, the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of aggravated sexual abuse as

charged in Count 1 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all.

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 1. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 1.
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 7 of 44 PageID #: 702




                             INSTRUCTION NO. 5 -


                   COUNT 2: AGGRAVATED SEXUAL ABUSE

        Count 2 of the indictment charges that on or about between April 25,

2002, and April 24, 2003, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act, to wit: intentional contact between the hand

and penis, and under the clothes and with the intent to abuse, humiliate,

harass, degrade and arouse and gratify the sexual desire of any person, with

F.G., an Indian person and a person who had not attained the age of 12 years,

while Stanley Patrick Weber was treating F,G. for the flu.

        Elements


        For you to find Mr. Weber guilty of the offense of aggravated sexual

abuse as charged in Count 2 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

        One, on or about between April 25,2002, and April 24, 2003, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

F.G.;

        As used in this instruction, the term "sexual act" means intentional
        contact between the hand and penis, under the clothing and with
        the intent to abuse, humiliate, harass, degrade or arouse or gratify
        the sexual desire of any person.

        Two, at the time of the sexual act F.G. had not attained the age of

12 years;


                                         7
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 8 of 44 PageID #: 703




      Three, F.G. is an Indian person; and

      Four, the offense took place in Indian country, at Pine Ridge, South

Dakota.


     To find Mr. Weber guilty of the offense of aggravated sexual abuse as

charged in Count 2 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 2. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 2.




                                       8
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 9 of 44 PageID #: 704




                            INSTRUCTION NO.6 -


                  COUNT 3: AGGRAVATED SEXUAL ABUSE


       Count 3 of the indictment charges that on or about between June 1,

2011, and July 1, 2011, at Pine Ridge, in Indian countiy, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act, to wit; contact between the penis and anus,

with         an Indian person, and a person who had attained the age of 12

years but had not attained the age of 16 years, and was at least four years

younger than Stanley Patrick Weber, by using force against E.H.H.

       Elements


       For you to find Mr. Weber guilty of the offense of aggravated sexual

abuse as charged in Count 3 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

       One, on or about between June 1, 2011, and July 1, 2011, Mr. Weber

knowingly engaged or attempted to engage in a sexual act with E.H.H.;

       As used in this instruction, the term "sexual act" means contact
       between the penis and anus.

       Contact involving the anus and the penis occurs upon penetration,
       however slight.

       Two, at the time of the sexual act E.H.H. had attained the age of 12

years but had not attained the age of 16;
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 10 of 44 PageID #: 705




      Three, E.H.H. was at least four years younger than Mr. Weber;

      Four, Mr. Weber used force against E.H.H.;

            The term "force" means (A) the use of physical force
            sufficient to overcome, restrain, or injure E.H.H.; (B) a
            threat of harm sufficient to coerce or compel submission
            by E.H.H.; or (C) the use of physical force sufficient to
            prevent E.H.H. from escaping the sexual act. .

      Five, E.H.H. is an Indian person; and

      Six, the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of aggravated sexual abuse as

charged in Count 3 of the indictment, the government must prove all the .

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 3. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilly of Count 3.




                                       10
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 11 of 44 PageID #: 706




                            INSTRUCTION NO. 7-


                  COUNT 4: AGGRAVATED SEXUAL ABUSE


      Count 4 of the indictment charges that on or about August 1, 2011, at

Pine Ridge, in Indian country, in the District of South Dakota, the defendant,

Stanley Patrick Weber, did knowingly engage and attempt to engage in a sexual

act, to wit: contact between the penis and anus,,with         an Indian person,

and a person who had attained the age of 12 years but had not attained the

age of 16 years, and was at least four years younger than Stanley Patrick

Weber, by using force against E.H.H.

      Elements


      For you to find Mr. Weber guilty of the offense of aggravated sexual

abuse as charged in Count 4 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

    / One, on or about August 1, 2011, Mr. Weber knowingly engaged or

attempted to engage in a sexual act with E.H.H.;

      As used in this instruction, the term "sexual act" means contact
      between the penis and anus.

      Contact involving the anus and the penis occurs upon penetration,
      however slight.

      Two, at the time of the sexual act, E.H.H. had attained the age of 12

years but had not attained the age of 16;

      Three, E.H.H. was at least four years younger than Mr. Weber;



                                       11
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 12 of 44 PageID #: 707




      Four, Mr. Weber used force against

            The term "force" means (A) the use of physical force
            sufficient to overcome, restrain, or injure         (B) a
            threat of harm sufficient to coerce or compel submission
            by          or (C) the use of physical force sufficient to
            prevent E.H.H. from escaping the sexual act.

      Five, E.H.H. is an Indian person; and
                      !


      Six, the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of aggravated sexual abuse as

charged in Count 4 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 4. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 4.




                                       12
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 13 of 44 PageID #: 708




                            INSTRUCTION NO. 8 -


                          COUNT 5: SEXUAL ABUSE


      Coiant 5 of the indictment charges that on or about between August 15,

2010, and June 1, 2011, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act with         an Indian person, to wit:

intentional contact between the .hand and penis, under the clothes and with

the intent to abuse, humiliate, harass, degrade and arouse and gratify the

sexual desire of any person, and E.H.H. was, as the defendant well knew, at

that time incapable of appraising the nature of the conduct.

      Elements


      For you to find Mr. Weber guilty of the offense of sexual abuse as

charged in Count 5 of the indictment, the government must prove the following

essential elements beyond a reasonable doubt:

      One, on or about between August 15, 2010, and June 1, 2011, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

E.H.H.;

      As used in this instruction, the term "sexual act" means intentional
      contact between the hand and penis, under the clothing and with
      the intent to abuse, humiliate, harass, degrade or arouse or gratify
      the sexual desire of any person.

      Two, at the time of the sexual act E.H.H.was incapable of appraising

the nature of the conduct or was physically incapable of declining


                                         13
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 14 of 44 PageID #: 709




participation in or communicating unwillingness to engage in that sexual

act;

       Three, Mr. Weber knew E.H.H. was incapacitated;

       Four, K.H.H. is an Indian person; and

       Five, the offense took place in Indian country, at Pine Ridge, South

Dakota.


       To find Mr. Weber guilty of the offense of sexual abuse as charged in

Count 5 of the indictment, the government must prove all the essential

elements beyond a reasonable doubt. If the government proves all the

essential elements beyond a reasonable doubt, you must find Mr. Weber guilty

of Count 5. If the government fails to prove any essential element beyond a

reasonable doubt, you must find Mr. Weber not guilty of Count 5.




                                       14
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 15 of 44 PageID #: 710




                            INSTRUCTION NO. 9-


                    COUNT 6: SEXUAL ABUSE OF A MINOR

      Count 6 of the indictment charges that on or about between August 15,

2010, and Januaiy 2, 2011, at Pine Ridge, in Indian countiy, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act with         an Indian person and a child

who had obtained the age of 12 but had not attained the age of 16, to-wit:

intentional contact between the hand and penis, under the clothes and with

the intent to abuse, humiliate, harass, degrade and arouse and gratify the

sexual desire of any person and Stanley Patrick Weber was at least 4 years

older than E.H.H.

      Elements


      For you to find Mr. Weber guilty of the offense of sexual abuse of a minor

as charged in Count 6 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

      One, on or about between August 15, 2010, and January 2, 2011,

Mr. Weber knowingly engaged or attempted to engage in a sexual act with

E.H.H.;

      As used in this instruction, the term "sexual act" means intentional
      contact between the hand and penis, under the clothing and with
      the intent to abuse, humiliate, harass, degrade or arouse or gratify
      the sexual desire of any person.




                                         15
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 16 of 44 PageID #: 711




      Two, at the time of the sexual act B.H.H. had attained the age of 12

years but had not attained the age of 16;

      Three, E.H.H. was at least four years younger than Mr. Weber;

      Four, E.H.H. is an Indian person; and

      Five, the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of sexual abuse of a minor as

charged in Count 6 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 6. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber'not guilty of Count 6.




                                       16
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 17 of 44 PageID #: 712




                           INSTRUCTION NO. 10 -


                   COUNT 7: SEXUAL ABUSE OF A MINOR

      Count 7 of the indictment charges that on or about between May 28,

1999, and May 27, 2003, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act with P.T.B., an Indian person and a child

who had obtained the age of 12 but had not attained the age; of 16, to engage in

a sexual act, to-wit: intentional contact between the penis and anus and mouth

and penis, and Stanley Patrick Weber was at least 4 years older than P.T.B.

      Elements


      For you to find Mr. Weber guilty of the offense of sexual abuse of a minor

as charged in Count 7 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

      One, on or about between May 28, 1999, and May 27, 2003, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

P.T.B.;

      As used in this instruction, the term "sexual act" means contact
      between the mouth and penis or contact between the penis and
      anus.



      Contact involving the anus and the penis occurs upon penetration,
      however slight.




                                      17
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 18 of 44 PageID #: 713




      Two, at the time of the sexual act P.T.B. had attained the age of 12

years but had not attained the age of 16;

      Three, P.T.B. was at least four years younger than Mr. Weber;

      Four, P.T.B. is an Indian person; and

      Five, the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of sexual abuse of a minor as

charged in Count 7 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 7. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 7.




                                       18
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 19 of 44 PageID #: 714




                             INSTRUCTION NO. 11 -


                    COUNT 8: SEXUAL ABUSE OF A MINOR


        Count 8 of the indictment charges that on or about between April 25,

2003, and April 24, 2004, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Wcbcr, did knoydngly engage and

attempt to engage in a sexual act with F.G., an Indian person and a child who

had obtained the age of 12 but had not attained the age of 16, to-wit:

intentional contact between the hand and penis, not through the clothes and

with the Intent to abuse, humiliate, harass, degrade and arouse and gratify the

sexual desire of any person, and Stanley Patrick Weber was at least 4 years

older than F,G.

        Elements


        For you to find Mr. Weber guilty of the offense of sexual abuse of a minor

as charged in Count 8 of the indictment, the goyemihent must prove the

following essential elements beyond a reasonable doubt:

        One, on or about between April 25,2003, and April 24, 2004, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

P.O.;

        As used in this instruction, the term "sexual act" means intentional
        contact between the hand and penis, not through the clothing and
        with the intent to abuse, humiliate, harass, degrade or arouse or
        gratify the sexual desire of any person.




                                         19
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 20 of 44 PageID #: 715




      Two, at the time of the sexual act F.G. had attained the age of 12

years but had not attained the age of 16;

      Three, F.G. was at least four years younger than Mr. Weber;

      Four, F.G. is an Indian person; and

      Five, the oHense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of t±ie offense of sexual abuse of a minor as

charged in Count 8 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilty of Count 8. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 8.




                                       20
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 21 of 44 PageID #: 716




                             INSTRUCTION NO. 12 -


                    COUNT 9: SEXUAL ABUSE OF A MINOR


        Count 9 of the indictment charges that on or about between April 25,

2003, and April 24, 2007, at Pine Ridge, in Indian country, in the District of

South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage and

attempt to engage in a sexual act with F.G., an Indian person and a child who

had obtained'the age of 12 but had not attained the age of 16, to-wit:

intentional contact between mouth and penis, and Stanley Patrick Weber was

at least 4 years older than F.G.

        Elements


        For you to find Mr. Weber guilty of the offense of sexual abuse of a minor

as charged in Count 9 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

        One, on or about between April 25,2003, and April 24, 2007, Mr.

Weber knowingly engaged or attempted to engage in a sexual act with

F.G.;

        As used in this instruction, the term "sexual act" means intentional
        contact between the mouth and penis.

        Two, at the time of the sexual act F.G. had attained the age of 12

years but had not attained the age of 16;

        Three, F.G. was at least four years younger than Mr. Weber;




                                        21
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 22 of 44 PageID #: 717




      Four, F.G. is an Indian person; and

      Five, the ofTense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of sexual abuse of a minor as

charged in Count 9 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber
          i.-



guilty of Count 9. If the government fails to prove any essential element

beyond,a reasonable doubt, you must find Mr. Weber not guilty of Count 9.




                                      22
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 23 of 44 PageID #: 718




                           INSTRUCTION NO. 13 -


                 COUNT 10: AGGRAVATED SEXUAL ABUSE

      Count 10 of the indictment charges that on or about between January 1,

1994, and November 14, 1998, at Pine Ridge, in Indian country, in the District

of South Dakota, the defendant, Stanley Patrick Weber, did knowingly engage

and attempt to engage in a sexual act, to wit: contact between the mouth and

the penis, and contact between the penis and anus, with D.J.M., an Indian

person, and a person who had not attained the age of 12 years.

      Elements


      For you to find Mr. Weber guilty of the offense of aggravated sexual

abuse as charged in Count 10 of the indictment, the government must prove

the following essential elements beyond a reasonable doubt:

      One, on or about between January 1, 1994, and November 14, 1998,

Mr. Weber knowingly engaged or attempted to engage in a sexual act with



      As used in this instruction, the term "sexual act" means contact
      between the mouth and penis or contact between the penis and
      anus.



      Contact involving the anus and the penis occurs upon penetration,
      however slight.

      Two, at the time of the sexual act D.J.M. had not attained the age of

12 years;

      Three, D.J.M. is an Indian person; and


                                      23
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 24 of 44 PageID #: 719




      Four^ the offense took place in Indian country, at Pine Ridge, South

Dakota.


      To find Mr. Weber guilty of the offense of aggravated sexual abuse as

charged in Count 10 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a.reasonable doubt, you must find Mr. Weber

guilty of Count 10. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 10.




                                      24
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 25 of 44 PageID #: 720




                           INSTRUCTION NO. 14 -


                   COUNT 11: SEXUAL ABUSE OF A MINOR

      Count 11 of the indictment charges that on or about between November

15, 1998, and November 14, 2001, at Pine Ridge, in Indian country, in the

District of South Dakota, the defendant, Stanley Patrick Weber, did knowingly

engage and attempt to engage in a sexual act with D.J.M., an Indian person

and a child who had obtained the age of 12 but had not attained the age of 16,

to-wit: intentional contact between the mouth and penis, and Stanley Patrick

Weber was at least 4 years older than D.J.M.

      Elements


      For you to find Mr. Weber guilty of the offense of sexual abuse of a minor

as charged in Count 11 of the indictment, the government must prove the

following essential elements beyond a reasonable doubt:

      One, on or about between November 13, 1998, and November 14,

2001, Mr. Weber knowingly engaged or attempted to engage in a sexual

act with D.J.M.;

      As used in this instruction, the term "sexual act" means intentional
      contact between the mouth and penis.

      Two, at the time of the sexual act, D.J.M. had attained the age of 12

years but had not attained the age of 16;

      Three, D.J.M. was at least four years younger than Mr. Weber;




                                      25
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 26 of 44 PageID #: 721




      Fouty D.J.M. is.an Indian person; and

      Fivcy the offense took place in Indian country, at Pine Ridge, South

Dakota.


     To find Mr. Weber guilty of the offense of sexual abuse of a minor as

charged in Count 11 of the indictment, the government must prove all the

essential elements beyond a reasonable doubt. If the government proves all

the essential elements beyond a reasonable doubt, you must find Mr. Weber

guilly of Count 11. If the government fails to prove any essential element

beyond a reasonable doubt, you must find Mr. Weber not guilty of Count 11.




                                      26
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 27 of 44 PageID #: 722




                           INSTRUCTION NO. 15 -


                                   ATTEMPT


      A person may be found guilty of an attempt to commit an offense if he

intended to engage in a sexual act and voluntarily and intention^ly carried out

some act which was a substantial step towards engaging in a sexual act.

      A substantial act must be something more than mere preparation yet

may be less than the last act necessaiy before the actual commission of the

substantive offense. In order for behavior to be punishable as an attempt, it

need not be incompatible with innocence, yet it must be necessary to the

consummation of the offense and be of such a nature that a reasonable

observer, viewing it in context, would conclude beyond a reasonable doubt that

it was undertaken in accordance with a design to commit the substantive

offense.


      This instruction applies to all Counts in these instructions.




                                       27
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 28 of 44 PageID #: 723




                           INSTRUCTION NO. 16 -


                   PROOF OF INTENT AND KNOWLEDGE


     "Intent" and "knowledge" are elements of the offenses charged in this

case and must be proven beyond a reasonable doubt. The government is not

required to prove Mr. Weber knew that his acts or omissions were unlawful.

An act is done "knowingly" if a person realizes what he is doing and does not

act through ignorance, mistake, or accident. You may consider the evidence of

Mr. Weber's words, acts, or omissions, along with all other evidence, in

deciding whether he acted knowingly.

      Intent may be proven like anything else. You may consider any

statements made or acts done by Mr. Weber and all the facts and

circumstances in evidence which may aid in determining his intent. You may,

but are not required to, infer that a person intends the natural and probable

consequences of acts knowingly done or knowingly omitted.




                                       28
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 29 of 44 PageID #: 724




                            INSTRUCTION NO. 17 -


           PRESUMPTION OF INNOCENCE AND BURDEN OF PROOF


      Mr. Weber is presumed innocent and, therefore, not guilty. This

presumption of innocence requires you to put aside all suspicion that might

arise from the arrest or charge of Mr. Weber or the fact he is here in court.

The presumption of innocence remains with Mr. Weber throughout the trial.

This presumption alone is sufficient to find Mr. Weber not guilty. The

presumption of innocence may be overcome only if the government proves,

beyond a reasonable doubt, each essential element of the offenses charged.

The burden is always on the government to prove guilt beyond a reasonable

doubt. This burden never shifts to Mr. Weber to prove his innocence, for the

law never imposes upon a defendant in a criminal case the burden or duty of

calling any witnesses or producing any evidence. Mr. Weber is not even

obligated to cross examine the witnesses called to testify by the government.

      If Mr. Weber does not testify, this fact must not be considered by you in

any way or even discussed in arriving at your verdict.- If Mr. Weber testifies,

you should judge his testimony in the same manner in which you judge the

testimony of any other witness.

      If the government proves beyond a reasonable doubt all the essential

elements of an offense charged, you must find Mr. Weber guilty of that offense.

If the government fails to prove beyond a reasonable doubt any essential

element of an offense charged, you must find Mr. Weber not guilty of that

offense.


                                       29
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 30 of 44 PageID #: 725




                           INSTRUCTION NO. 18 -


                            REASONABLE DOUBT


      A reasonable doubt may arise from the evidence or lack of evidence

produced during trial. A reasonable doubt is a doubt based upon reason and

common sense, and not doubt based on speculation. A reasonable doubt is

the kind of doubt that would make a reasonable person hesitate to act. Proof

beyond a reasonable doubt must be proof of such a convincing character that a

reasonable person would not hesitate to rely and act upon it in the more

serious and important affairs of life. Proof beyond a reasonable doubt is proof

that leaves you firmly convinced of Mr. Weber's guilt. However, proof beyond a

reasonable doubt does not mean proof beyond all possible doubt.




                                      30
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 31 of 44 PageID #: 726




              INSTRUCTION NO. 19 - DEFINITION OF EVIDENCE


        I mentioned the word "evidence." "Evidence" includes the testimony of

witnesses, documents and other things received as exhibits and stipulated

facts. Stipulated facts are facts formally agreed to by the parties. Certain

things are not evidence. I shall list those things for you now:

        •     Statements, arguments, questions and comments by lawyers
              representing the parties in the case are not evidence.
              Opening statements and closing arguments by lawyers are >
              not evidence.

        •    Objections and rulings on objections are not evidence.
             Lawyers have a right to object when they believe something
             is improper. You should not be influenced by the objection.
             If I sustain an objection to a question, you must ignore the
             question and must not tiy to guess what the answer might
              have been.

        •     Testimony I strike from the record or tell you to disregard is
              not evidence and must not be considered.

        •     Anything you see or hear about this case outside the
              courtroom is not evidence.

        The fact an exhibit may be shown to you does not mean you must rely on

it more than you rely on other evidence.

        Furthermore, a particular piece of evidence is sometimes received for a

limited purpose only. That is, it can be used by you only for one particular

purpose and not for any other purpose. I will tell you when that occurs and

instruct you on the purposes for which the piece of evidence can and cannot be

used.




                                         31
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 32 of 44 PageID #: 727




      Some of you may have heard the terms "direct evidence" and

"circumstantial evidence."   You should not be concerned with those terms.

The law makes no distinction between direct and circumstantial evidence.

You should give all evidence the weight and value you believe it is entitled to

receive.


      The weight of the evidence is not determined by the number of witnesses

testifying as to the existence or none^stence of any fact. Also, the weight of

the evidence should not be determined merely by the number or volume of

documents or exhibits. The weight of evidence depends on its quality, not

quantity. The quality and weight of the evidence are for you to decide.




                                        32.
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 33 of 44 PageID #: 728




                              INSTRUCTION NO. 20 -


                           CREDIBILITY OF WITNESSES


      In deciding what the facts are, you may have to decide what testimony

you believe and what testimony you do not believe. You may believe all of .

what a witness says, only part of it, or none of it. In deciding what testimony

to believe, consider:

               The witness* intelligence;

               The opportunity the witness had to see or hear the things
               testified about;

               The witness* memory;

               Any motives the witness may have for testifying a certain way;

               The behavior of the witness while testifying;

               Whether the witness said something different at an earlier
               time;
           /




               The witness* drug or alcohol use or addiction, if any;

               The general reasonableness of the testimony; and

               The extent to which the testimony is consistent with any
               evidence that you believe.

      In deciding whether or not to believe a witness, keep in mind people

sometimes see or hear things differently and sometimes forget things. You

need to consider whether a contradiction results from an innocent


misrecollection or sincere lapse of memory or instead from an intentional

falsehood or pretended lapse of memory.




                                            33
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 34 of 44 PageID #: 729




                             INSTRUCTION NO. 21 -


                                 IMPEACHMENT


      In the last instruction, I instructed you generally on the credibility of

witnesses. 1 now instruct you further on how the credibility of a witness may

be "impeached" and how you may treat certain evidence. A witness may be

discredited or impeached by:

      •      Contradictory evidence;

      •      A showing that the witness testified falsely concerning a
             material matter; or

      •      Evidence that at some other time the witness said or did
            something or failed to say or do something, that is
            inconsistent with the witness'trial testimony.

      You may consider a witness discredited or impeached for other reasons

as well. If you believe a witness has been discredited or impeached, it is your

exclusive right to give that witness' testimony whatever weight you think it

deserves.


      If earlier statements of a witness are admitted into evidence, they are not

admitted to prove that the contents of those statements are true. Instead, you

may consider those earlier statements only to determine whether you think

they are consistent or inconsistent with the trial testimony of the witness and

therefore, whether they, affect the credibility of that witness.




                                         34
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 35 of 44 PageID #: 730




                           INSTRUCTION NO. 22 -


                     STATEMENT BY THE DEFENDANT


      You may hear testimony Mr. Weber made a statement to others. It is for

you to decide:

     'First, whether the statement was made; and

      Second, if so, how much weight you should give the statement.

In making these two decisions, you should consider all of the evidence

including the circumstances under which the statement may have been made.




                                      35
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 36 of 44 PageID #: 731




                           INSTRUCTION NO. 23 -


                   BENCH CONFERENCES AND RECESSES.


      During the trial it may be necessaiy for me to talk with the lawyers out of

the hearing of the juiy, either by having a bench conference while the juiy is

present in the courtroom or by calling a recess. The purpose of these

conferences is to decide how certain evidence is to be treated under the rules of

evidence, to avoid confusion and error, and to save your valuable time. We

will do what we can to keep the number and length of these conferences to a

minimum.


      Please be patient because while you are waiting, we are working.




                                       36
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 37 of 44 PageID #: 732




                           INSTRUCTION NO. 24 -


                                 OBJECTIONS


      The lawyers may make objections and motions during the trial that I

must rule upon. If I sustain an objection to a question before it is answered,

do not draw any inferences or conclusions from the question itself. The

lawyers have a duty to object to testimony or other evidence they believe is not

properly admissible. Do not hold it against a lawyer or the party the lawyer

represents because the lawyer has made an objection.




                                       37
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 38 of 44 PageID #: 733




                             INSTRUCTION NO. 25 -


                                 NOTE TAKING


      At the end of the trial, you must make your decision based on the

evidence. We have an official court reporter making a record of the trial.

However, you will not have a typewritten transcript of the trial testimony of any

witness for your use in reaching a verdict. You must pay close attention to the

evidence as it is presented.

      If you want to take notes during the trial, you may, but be sure your note

taking does not interfere with listening to and considering all the evidence. If

you choose not to take notes, remember it is your responsibility to listen

carefully to the evidence.

      Notes you take during the trial are not necessarily more reliable than

your memory or another juror's memory. Therefore, you should not be overly

influenced by the notes.

      If you take notes, do not discuss them with anyone before you begin your

deliberations. At the end of each day, please leave your notes in the jury

room. At the end of the trial, you may take your,notes out of the notebook and

keep them or leave them, and we will destroy them. No one will read the

notes, either during or after* the trial.




                                            38
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 39 of 44 PageID #: 734




             INSTRUCTION NO. 26 - MEDIA AND TECHNOLOGY


      You are required to decide this case based solely on the evidence and ,

exhibits that you see and hear in the courtroom. If one or more of you were to

get additional information from an outside source, that information might be

inaccurate or incomplete or for some other reason not applicable to this case,

and the parties would not have a chance to explain or contradict that

information because they would not know about it. This is why it is so

important that you base your verdict only on information you receive in this

courtroom.


      In order for your verdict to be fair, you must not be exposed to any other

information about the case, the law or any of the issues involved in this trial

during the course of your jury duty. This is very important, so 1 am taking the

time to give you a detailed explanation about what you should do and not do

during your time as jurors.

      First, you must not try to get information from any source other than

what you see and hear in this courtroom. That means you may not speak to

anyone, including your family and friends about this case. You may not use

any printed or electronic sources to get information about this case or the

issues involved. This includes the internet, reference books or dictionaries,

newspapers, magazines, television, radio, computers, smartphones, or any

other electronic device. You may not do any personal investigating, such as

visiting any of the places involved in this case, using internet maps or Google

                                        39
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 40 of 44 PageID #: 735




Earth or any other such technology, talking to any possible witnesses, or

creating your own demonstrations or reenactments of the events which are the

subject of this case.

      Second, you must not communicate with anyone about this case or your

jury service, and you must not allow anyone to communicate with you. In

particular, you may not communicate about the case through emails, text

messages, tweets, blogs, comments or other postings on social networking

sites, including but not limited to Facebook, Instagram, Twitter or any other

website or application. This applies to communicating with your fellow jurors,

your family members, your employer and the people involved in the trial,

although you may notify your family and employer that you have been seated

as a juror in the case. If you are asked or approached in any way about your

jury service or anything about this case, you must respond that you have been

ordered not to discuss the matter and immediately report the contact to the

court.


      I recognize these rules and restrictions may affect activities you may

consider to be normal and harmless. I assure you that I am veiy much aware

I am asking you to refrain from activities which may be veiy common and veiy

important in your daily lives. However, the law requires these restrictions to

ensure the parties have a fair trial based on the evidence each party has an

opportunity to address.



                                       40
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 41 of 44 PageID #: 736




      Any juror who violates the restrictions I have explained to you

jeopardizes the fairness of these proceedings, and a mistrial could result which

would require the entire trial process to start over. As you can imagine, a

mistrial is a tremendous expense and inconvenience to the parties, the court

and the taxpayers. If any juror is exposed to any outside information or has

any difficulty whatsoever in following these instructions, please notify the court

immediately. If any juror becomes aware that one of your fellow jurors has

done something that violates these instructions, you are obligated to report

that violation to the court as well.


      These restrictions remain in effect throughout this trial. Once the trial

is over, you may resume your normal activities. At that point, you will be free

to read or research anything you wish. You will be able to speak—or choose

not to speak—about the trial to anyone you wish. You may write, post or

tweet about the case if you choose to do so. The only limitation is that you

must wait until after the verdict, when you have been discharged from your

jury service.




                                       41
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 42 of 44 PageID #: 737




     INSTRUCTION NO. 27 - CONDUCT OF THE JURY DURING TRIAL


      To ensure fairness, you as jurors must obey the following rules:

      Firstj do not talk among yourselves about this case, or about anyone

involved with it, until the end of the case when you go to the jury room to

decide your verdict.

      Second, do not talk with anyone else about this case, or about anyone

involved with it, until the trial has ended, and I discharge you as jurors. This

means you must not talk to your spouse, other family members or friends

about this case until I discharge'you as jurors.

      Third, when you are outside the courtroom, do not let anyone tell you

anything about the case or about anyone involved with it, until the trial has

ended, and I accept your verdict. If someone should try to talk to you about

the case, please report it to me.

      Fourth, during the trial, you should not talk with or speak to any of the

parties, lawyers or witnesses involved in this case—you should not even pass

the time of day with any of them. It is important you not only do justice in

this, case, but that you also give the appearance of doing justice. If a person

from one side of the case sees you talking to a person from the other side, even

if it is simply to pass the time of day, an unwarranted and unnecessary

suspicion about your fairness might be created. If any lawyer, party or

witness does not speak to you when you pass in the hall, ride the elevator or

the like, it is because they are not supposed to talk or visit with you.

                                        42
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 43 of 44 PageID #: 738




      Fifth, during the trial, do not make up your mind about what the verdict

should be. Keep an open mind until you have gone to the jury room to decide

the case and you amd your fellow jurors have discussed the evidence.

      Sixth, if at any time during the trial you have a problem you would like to

bring to my attention or if you feel ill or need to go to the restroom, please send

a note to the court security officer, who will deliver it to me. Or just raise your

hand and get my attention. I want you to be comfortable, so please do not

hesitate to inform me of any problem.




                                        43
Case 5:17-cr-50033-JLV Document 117 Filed 09/23/19 Page 44 of 44 PageID #: 739




              INSTRUCTION NO. 28 - OUTLINE OF THE TRIAL


      The trial will proceed as follows:

      After these instructions, the lawyer for the government may make an

opening statement. Next, the lawyer for Mr. Weber may, but does not have to,

make an opening statement. An opening statement is not evidence. It is

simply a summary of what the lawyer expects the evidence to be.

      The government will then present its evidence and call witnesses. The

lawyer for Mr. Weber may, but has no obligation to, cross examine them.

Following the government's case, Mr. Weber may, but does not have to, present

evidence or call witnesses. If Mr. Weber calls witnesses, the government may

cross examine them.


      After presentation of the evidence is complete, the lawyers will make their

closing arguments to summarize and interpret the evidence for you. As with

opening statements, closing arguments are not evidence. I will then give you

additional instructions, and you will retire to deliberate on your verdict.

      Dated September 23, 2019.


                                BY THE COURT:




                               jEMggr irvmEN
                                CHIEFMUDGE




                                           44
